         Case 5:14-cv-01220-D Document 29 Filed 07/27/15 Page 1 of 15
       Case 4:18-cv-00087-BMM Document 48-4 Filed 08/02/19 Page 1 of 16



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

(1)    BITCO GENERAL INSURANCE                  )
       CORPORATION,                             )
                                                )
                    Plaintiff,                  )
                                                )
v.                                              )      Case No. CIV-14-1220-D
                                                )
(1)    MARJO OPERATING                          )
       COMPANY, INC.,                           )
(2)    KIM F. ZIEGELGRUBER,                     )
       TRUSTEE OF THE KIM FRANK                 )
       ZIEGELGRUBER REVOCABLE                   )
       TRUST DATED AUGUST 23, 2012,             )
                                                )
                    Defendants.                 )

      BITCO’S RESPONSE IN OPPOSITION TO MOTION FOR SUMMARY
           JUDGMENT OF MARJO OPERATING COMPANY, INC.
                       AND BRIEF IN SUPPORT

       COMES NOW Plaintiff, BITCO General Insurance Corporation (“BITCO”),

formerly known as Bituminous Casualty Corporation, pursuant to Rule 56(b),

Fed.R.Civ.P. and LCvR56.1, and files its Response in Opposition to the Motion for

Summary Judgment of Defendant, Marjo Operating Company, Inc. (“Marjo”) [Doc. 23],

wherein BITCO respectfully requests that the Court deny Marjo’s Motion [Doc. 23] and

grant BITCO summary judgment on BITCO’s own Motion for Summary Judgment [Doc.

25]. BITCO so moves on the basis that no genuine issues of material fact exist in the case

at bar and BITCO is entitled to judgment as a matter of law. BITCO also submits the
        Case 5:14-cv-01220-D Document 29 Filed 07/27/15 Page 2 of 15
      Case 4:18-cv-00087-BMM Document 48-4 Filed 08/02/19 Page 2 of 16



following Brief in Support of BITCO’s Response in Opposition to Marjo’s Motion for

Summary Judgment [Doc. 23].1

                                BRIEF IN SUPPORT

                                  INTRODUCTION

      This matter involves an insurance coverage dispute concerning coverage for

“clean-up costs” for “environmental damage” arising out of a Logan County, Oklahoma

“pollution incident” wherein BITCO seeks a declaration of the rights and obligations of

the parties under Pollution Liability Policy No. CLP 2701199 (“Pollution Policy”) issued

to Marjo. It is undisputed that BITCO has paid the applicable $1,000,000 Aggregate

Limit as reimbursement for “clean-up costs” mandated by the Oklahoma Corporation

Commission and incurred as a result of a saltwater spill at a well site in Logan County.

However, Marjo has filed a Counterclaim [Doc. 10] in which Marjo contends that

BITCO’s Commercial Umbrella Policy No. CUP 2 801 991 B (“Umbrella Policy”)

provides additional coverage to Marjo for damages sought by Kim F. Ziegelgruber,

Trustee of the Kim Frank Ziegelgruber Revocable Trust dated August 23, 2012, owner of

the property where the well is located, arising out of the same Logan County “pollution

incident.” BITCO respectfully submits that the Umbrella Policy’s POLLUTION

EXCLUSION—FOLLOW FORM endorsement (“POLLUTION EXCLUSION”)



1
 BITCO notes that there are two scrivener’s errors in its Motion for Summary Judgment
[Doc. 25] as follows:
   1. Page 14, the second line from the bottom, should read: “The Umbrella Policy’s
       definition…”
   2. Page 15, the last line, should read: “Umbrella Policy concerning…”
                                           2
        Case 5:14-cv-01220-D Document 29 Filed 07/27/15 Page 3 of 15
      Case 4:18-cv-00087-BMM Document 48-4 Filed 08/02/19 Page 3 of 16



applies to exclude any additional coverage to Marjo for claims arising out of the Logan

County “pollution incident.”

           BITCO’S RESPONSE TO MARJO’S UNDISPUTED FACTS

      BITCO responds to Marjo’s Statement of Material Facts Not In Controversy in its

Motion [Doc. 23] as follows:

1.    Admitted.

2.    Admitted.

3.    Admitted.

4.    Admitted.

5.    BITCO admits that, during the course of remediation, Marjo submitted claims to

BITCO and BITCO reimbursed Marjo for “clean-up costs” incurred because of

“environmental damage” resulting from the Grissom 3-1 well saltwater spill in the

amount of one million dollars ($1,000,000). See copies of BITCO checks in the amount

of $54,677.50, $649,980.26, and $295,342.24, attached as Exhibit 3 to BITCO’s Motion

for Summary Judgment [Doc. 25]. BITCO has determined that although the $2,000

deductible was applied by BITCO to the first payment made to Marjo, BITCO included

the deductible amount in the final payment, since BITCO determined that the total

remediation costs would exceed the Aggregate Limit under the Pollution Policy. See

Kelly Grammer Excess letter of December 18, 2013, Exhibit 6 to BITCO’s Motion for

Summary Judgment [Doc. 25].

6.    Admitted.

7.    Admitted.

                                          3
         Case 5:14-cv-01220-D Document 29 Filed 07/27/15 Page 4 of 15
       Case 4:18-cv-00087-BMM Document 48-4 Filed 08/02/19 Page 4 of 16



8.     BITCO admits that BITCO agreed to provide a defense to Marjo in the Logan

County lawsuit styled Kim F. Ziegelgruber, Trustee of the Kim Frank Ziegelgruber

Revocable Trust dated August 23, 2012, v. Marjo Operating Company, Inc., Case No.

CJ-2014-152 (“Ziegelgruber lawsuit”) under the Pollution Policy, subject to a November

6, 2014, Supplemental Reservation of Rights letter, and specifically reserved its right to

withdraw from Marjo’s defense if this Court agrees with BITCO that it has no further

obligation to defend Marjo for the claims asserted against it in the Ziegelgruber lawsuit.

9.     BITCO admits that BITCO’s reimbursements to Marjo in the total amount of

$1,000,000 for “clean-up costs” exhausted the Pollution Policy’s Aggregate Limit. See

Exhibit 1 to BITCO’s Motion for Summary Judgment [Doc. 25], COMMERCIAL

LINES POLICY DECLARATIONS, LIMITS OF INSURANCE, p. 2. By letter of

October 24, 2013, BITCO disclaimed coverage under the Commercial Lines Policy No.

3588095 and the Commercial Umbrella Policy No. CUP 2801991. See Exhibit 5 to

BITCO’s Motion for Summary Judgment [Doc. 25], October 24, 2013, Reservation of

Rights letter from Kelly Grammer to Mark Meader, at p. 4. Because BITCO has fully

performed its obligations under the Pollution Policy, BITCO has agreed to provide Marjo

with a defense in the Ziegelgruber lawsuit, subject to a reservation of rights, and seek a

determination from this Court that it owes no further obligation to Marjo under the

Pollution Policy or under the Umbrella Policy.

                           ARGUMENT AND AUTHORITY

       Marjo does not contend that any of the policy language at issue in the case at bar is

ambiguous. See Marjo’s Brief [Doc. 23] at p. 6. Rather, Marjo inaccurately argues that

                                             4
         Case 5:14-cv-01220-D Document 29 Filed 07/27/15 Page 5 of 15
       Case 4:18-cv-00087-BMM Document 48-4 Filed 08/02/19 Page 5 of 16



the Umbrella Policy applies to the claims asserted against Marjo in the Ziegelgruber

lawsuit because the Umbrella Policy “incorporates the Pollution Policy as ‘underlying

insurance.’” Marjo’s Brief [Doc. 23] at p. 6. Marjo further contends that “the only

defense BITCO could assert would be to claim that the Umbrella Policy’s various

exclusions bar coverage of the claims asserted in the Ziegelgruber lawsuit.” Marjo’s

Brief [Doc. 23] at p. 11.

       In addressing the exclusions in the Umbrella Policy, Marjo first asserts that the

Umbrella Policy’s OIL INDUSTRY LIMITATION ENDORSEMENT and the Saline

Substances Contamination Hazard contained in that Endorsement do not apply to

preclude coverage. Marjo’s Brief [Doc. 23] at pp. 11-13. On July 6, 2015, Mr.

Ziegelgruber filed a Partial Dismissal in the Ziegelgruber lawsuit, dismissing his claims

of subsurface damages caused by saline substances contamination (see Marjo’s

Undisputed Fact No. 7 and Exhibit 5 to Marjo’s Motion, the Partial Dismissal [Doc.

23]).2 Since only surface damages are now alleged in the Ziegelgruber lawsuit, the issue




2
 In BITCO’s Answer [Doc. 14] to Marjo’s Counterclaim [Doc. 10], which was filed on
December 17, 2014, BITCO states, in pertinent part, concerning the allegations of
paragraph 5 of Marjo’s Counterclaim, that “BITCO further denies that the ‘Oil Industry
Limitation Endorsement’ to the Umbrella Policy ‘does not preclude coverage under the
Umbrella Policy’ for the claims asserted in the Ziegelgruber lawsuit.” BITCO’s Answer
to Counterclaim [Doc. 14] at ¶5. BITCO further states as its Affirmative Defense No. 4
[Doc. 14] that “[t]he Umbrella Policy’s “Oil Industry Limitation Endorsement,” Form
CUP 00 60 03 97, may also preclude coverage to Marjo for the claims asserted in the
Ziegelgruber lawsuit.”
                                           5
        Case 5:14-cv-01220-D Document 29 Filed 07/27/15 Page 6 of 15
      Case 4:18-cv-00087-BMM Document 48-4 Filed 08/02/19 Page 6 of 16



of whether the Saline Substance Contamination Hazard precludes coverage for

subsurface contamination has been rendered moot.3

      Marjo’s remaining argument concerns the POLLUTION EXCLUSION of the

Umbrella Policy. Marjo’s Brief [Doc. 23] at pp. 13-15. As will be fully discussed below,

Marjo’s argument that the POLLUTION EXCLUSION of the Umbrella Policy does not

apply to the claims in the Ziegelgruber lawsuit directly contradicts the fundamental

principles of Oklahoma law concerning insurance policy construction, and should be

summarily rejected by this Court.

I.    THE BITCO POLLUTION POLICY IS NOT “‘UNDERLYING
      INSURANCE’ AT THE LIMITS SHOWN IN THE SCHEDULE OF
      ‘UNDERLYING INSURANCE’” AS REQUIRED BY THE EXCEPTION
      TO THE BITCO UMBRELLA POLICY’S POLLUTION EXCLUSION.

      The Umbrella Policy’s POLLUTION EXCLUSION provides, in pertinent part:

      It is agreed that this policy does not apply to:

      (1)    … “property damage” … arising out of the actual, alleged or threatened
             discharge, dispersal, seepage, migration, release or escape of “pollutants” at
             any time; or

      (2)    Any loss, cost, or expense arising out of any:

             (a)    Request, demand or order that any insured or others test for,
                    monitor, clean up, remove, contain, treat, detoxify or neutralize, or
                    in any way respond to, or assess the effects of “pollutants”; or

             (b)    “Claim” or “suit” on behalf of a governmental authority for damages
                    because of testing for, monitoring, cleaning up, removing,
                    containing, treating, detoxifying or neutralizing, or in any way
                    responding to, or assessing the effects of “pollutants.”

3
  Marjo notified BITCO of Ziegelgruber’s dismissal of the subsurface contamination
claims on June 19, 2015. See letter of June 19, 2015, from Marjo’s counsel, David
Kearney, to Robert N. Naifeh, Jr. and Sarah Lee Gossett Parrish, attached as Exhibit 10.
                                              6
        Case 5:14-cv-01220-D Document 29 Filed 07/27/15 Page 7 of 15
      Case 4:18-cv-00087-BMM Document 48-4 Filed 08/02/19 Page 7 of 16




      This exclusion does not apply if insurance for such “bodily injury,” “property
      damage” or “personal and advertising injury” is provided by “underlying
      insurance” at the limits shown in the schedule of “underlying insurance.”
      Coverage for such “bodily injury,” “property damage” or “personal and
      advertising injury” is subject to the same limitations as the “underlying insurance.”

                    *                    *                    *

      “Pollutants” means any solid, liquid, gaseous or thermal irritant or contaminant,
      including smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste. Waste
      includes materials to be recycled, reconditioned or reclaimed.

       See Umbrella Policy, POLLUTION EXCLUSION—FOLLOW FORM,
attached as Exhibit 2 to BITCO’s Motion for Summary Judgment [Doc. 25]. (Emphasis
added).

      The Umbrella Policy’s general definition of “underlying insurance” provides:

      24.    “Underlying insurance” means the coverage(s) afforded under insurance
             policies designated in the schedule of “underlying insurance” on the
             Declarations Page of this policy. “Underlying insurance” also includes any
             other insurance available to the insured, except such insurance as may be
             purchased to apply specifically in excess of this policy.

                    *                    *                    *

      See Umbrella Policy, at SECTION VI, DEFINITIONS, 24, attached as Exhibit 2
to BITCO’s Motion for Summary Judgment [Doc. 25].

      Marjo argues that the Pollution Policy is “underlying insurance” under the above-

quoted language contained in the exception to the POLLUTION EXCLUSION.

Specifically, Marjo contends that the POLLUTION EXCLUSION does not apply “if

insurance for such … property damage … is provided by the ‘underlying insurance’ is

applicable and makes it clear that the Pollution Exclusion specifically does not apply

because of Marjo’s decision to purchase the Pollution Policy.” Marjo’s Brief [Doc. 23] at

p. 14. (Emphasis in original.) In asserting this argument, Marjo ignores the Umbrella

                                             7
        Case 5:14-cv-01220-D Document 29 Filed 07/27/15 Page 8 of 15
      Case 4:18-cv-00087-BMM Document 48-4 Filed 08/02/19 Page 8 of 16



Policy’s complete definition of “underlying insurance,” as well as additional language

quoted above and contained in the exception to the policy’s POLLUTION

EXCLUSION.

      The Umbrella Policy’s definition of “underlying insurance” first includes “the

coverages afforded under insurance policies designated in the schedule of ‘underlying

insurance’ on the Declarations Page of the policy.” The exception to the POLLUTION

EXCLUSION expressly requires that insurance for “property damage” resulting from

pollution be provided “by ‘underlying insurance’ at the limits shown in the schedule of

‘underlying insurance,’” for the exception to apply. See BITCO’s Motion for Summary

Judgment [Doc. 25], Exhibit 2, Umbrella Policy, definition of “underlying insurance”

and POLLUTION EXCLUSION (emphasis added). Marjo’s contention that the

Pollution Policy qualifies as “underlying insurance” under the exception to the Umbrella

Policy’s POLLUTION EXCLUSION is simply inaccurate.

      BITCO issued a Commercial Lines Policy No. 3588095, which provided

Commercial General Liability Coverage, and a Commercial Automobile Policy No. CAP

3588096, to Marjo. Both policies are listed on the Schedule of Underlying Insurance

contained in the Commercial Umbrella Policy Declarations, with each policy’s specific

limits also listed. See BITCO’s Motion for Summary Judgment [Doc. 25] Undisputed

Fact No. 15., citing Exhibit 2, Umbrella Policy Declarations. It is undisputed that the

Commercial Lines Policy No. 3588095 and the Commercial Automobile Policy No. CAP

3588096 are the only policies listed on the Umbrella Policy’s Schedule of Underlying

Insurance. It is also undisputed that the Pollution Policy is not “underlying insurance”

                                           8
         Case 5:14-cv-01220-D Document 29 Filed 07/27/15 Page 9 of 15
       Case 4:18-cv-00087-BMM Document 48-4 Filed 08/02/19 Page 9 of 16



listed on the Umbrella Policy’s Schedule of Underlying Insurance. Marjo admits this in

its Counterclaim [Doc. 10] at ¶¶3 and 4. Therefore, the BITCO Commercial Lines Policy

and Commercial Automobile Policy issued to Marjo are the only policies to which the

POLLUTION EXCLUSION’S exception could possibly apply. Since neither the

Commercial Lines Policy nor the Commercial Automobile Policy provides insurance for

pollution-related “property damage,” the exception to the POLLUTION EXCLUSION

simply cannot apply.

       Marjo’s statements that its interpretation of the Umbrella Policy “is in keeping

with the Parties’ understanding and the ordinary and popular meaning of the contractual

terms” (Marjo’s Brief [Doc. 23] at p. 14) contradicts the clear language contained in the

Umbrella Policy’s definition of “underlying insurance” and in the exception to the

Umbrella Policy’s POLLUTION EXCLUSION. Marjo’s disregard of the Umbrella

Policy’s relevant terms to support its purported claim for coverage is directly at odds with

Oklahoma’s long-standing precedent concerning insurance contract interpretation.

       Oklahoma law requires that “a contract be construed as a whole, giving effect to

each of its parts.” Bituminous Casualty Corp. v. Cowen Constr. Inc., 55 P.3d 1030, 1033

(Okla. 2002) citing Title 15 O.S. § 157. As the Oklahoma Supreme Court has recognized,

this rule is “amplified” by Oklahoma statutory law governing construction of insurance

policies. Id., citing Title 36 O.S. §3621 (“[e]very insurance policy shall be construed

according to the entirety of its terms and conditions set forth in the policy and as

amplified, extended, or modified by any rider, endorsement or application attached to and

made a part of the policy.”) (Emphasis added.) Thus, the Umbrella Policy must be read as

                                             9
        Case 5:14-cv-01220-D Document 29 Filed 07/27/15 Page 10 of 15
      Case 4:18-cv-00087-BMM Document 48-4 Filed 08/02/19 Page 10 of 16



a whole, giving the words and terms their ordinary meaning, enforcing each part thereof.

BP America, Inc. v. State Auto Property & Cas. Ins. Co., 2005 OK 65, ¶ 148 P.3d 832

(emphasis added).

      Contrary to these fundamental principles of Oklahoma insurance law, Marjo

narrowly focuses on selective portions of the Umbrella Policy’s provisions and ignores

other relevant policy terms to support its argument for coverage under the Umbrella

Policy. Indeed, accepting Marjo’s argument that the exception to the Umbrella Policy’s

POLLUTION EXCLUSION applies because the Pollution Policy constitutes one form

of “underlying insurance” under the Umbrella Policy renders the policy language “…at

the limits in the schedule of ‘underlying insurance’…” entirely meaningless. Under

Oklahoma law, these essential policy terms have meaning and cannot be ignored. See

BITCO’s Motion for Summary Judgment [Doc. 25], Exhibit 2, Umbrella Policy,

POLLUTION EXCLUSION (emphasis added). Because the Pollution Policy is clearly

not “‘underlying insurance’ at the limits shown in the schedule of ‘underlying

insurance,’” the exception to the Umbrella Policy’s POLLUTION EXCLUSION does

not apply.

      Marjo’s strained construction of the Umbrella Policy is also contrary to Marjo’s

pre-litigation conduct. Notably, following BITCO’s letter of October 24, 2013 (Exhibit 5

to BITCO’s Motion for Summary Judgment [Doc. 25]), disclaiming coverage under the

Commercial Umbrella Policy, Marjo never questioned BITCO’s determination that no

coverage was available to Marjo for the “pollution incident” under the Umbrella Policy

until the issue was raised for the first time in Marjo’s Counterclaim filed on November

                                          10
        Case 5:14-cv-01220-D Document 29 Filed 07/27/15 Page 11 of 15
      Case 4:18-cv-00087-BMM Document 48-4 Filed 08/02/19 Page 11 of 16



26, 2014, over one year after BITCO’s disclaimer. See Undisputed Fact No. 19 to

BITCO’s Motion for Summary Judgment [Doc. 25]. Contrary to Marjo’s assertions on p.

15 of its Brief [Doc. 23], Marjo did not bargain to include coverage for pollution in the

Umbrella Policy. Indeed, the Umbrella Policy’s POLLUTION EXCLUSION “follows

form” to the TOTAL POLLUTION EXCLUSION WITH HOSTILE FIRE

EXCEPTION endorsement to the Commercial Lines Policy No. 3588095, under which

BITCO disclaimed coverage at the same time it disclaimed coverage under the Umbrella

Policy’s POLLUTION EXCLUSION. See Exhibit 5 of BITCO’s Motion for Summary

Judgment [Doc. 25], October 24, 2013, Reservation of Rights letter from Kelly Grammer

to Mark Meader, at p. 4.

       Marjo also opines that the Pollution Policy and the Umbrella Policy were intended

to be construed together. Marjo Brief [Doc. 23] at p. 14. This is inaccurate. As previously

stated, only the BITCO Commercial Lines Policy and the BITCO Commercial

Automobile Policy are listed on the Schedule of Underlying Insurance contained in the

Commercial Umbrella Policy Declarations, with each policy’s specific limits also listed.

Therefore, these are the only policies intended to be construed with the Umbrella Policy

for purposes of the exception to the policy’s POLLUTION EXCLUSION. Since it is

undisputed that neither the Commercial Lines Policy nor the Commercial Automobile

Policy provides coverage to Marjo for the Ziegelgruber claims, then the Umbrella

Policy’s POLLUTION EXCLUSION applies to exclude additional coverage to Marjo

for those claims.



                                            11
        Case 5:14-cv-01220-D Document 29 Filed 07/27/15 Page 12 of 15
      Case 4:18-cv-00087-BMM Document 48-4 Filed 08/02/19 Page 12 of 16



II.    BITCO HAS NO DUTY TO DEFEND MARJO UNDER THE UMBRELLA
       POLICY BECAUSE THE ZIEGELGRUBER CLAIMS ARE NOT
       COVERED BY THE UMBRELLA POLICY.

       Marjo contends that BITCO’s duty to defend under the Umbrella Policy “does not

hinge on whether there is coverage under the Umbrella Policy, it only necessitates that

there is a ‘claim’ or a ‘suit,’ that Marjo has ‘underlying insurance,’ and that the limit of

the ‘underlying insurance’ has been exhausted.” Brief [Doc. 23] at pp. 10-11. In support,

Marjo paraphrases some of the Umbrella Policy’s language relative to the duty to defend,

stating that BITCO has “a duty to defend any ‘claims’ or ‘suits’ which are covered by this

policy….” Brief [Doc. 23] at p. 8. The Umbrella Policy language provides:

              We have the right to defend any “claim” or “suit” against the
              insured seeking damages to which this insurance
              applies….


See Umbrella Policy, attached to BITCO’s Motion for Summary Judgment [Doc. 25] as

Exhibit 2, at SECTION II—DEFENSE AND SUPPLEMENTARY PAYMENTS—

COVERAGES A. and B. (page 10 of 25) (emphasis added).

       Clearly, SECTION I – COVERAGES, COVERAGE A. BODILY INJURY

AND PROPERTY DAMAGE LIABILITY, 1. INSURING AGREEMENT, of the

Umbrella Policy, contemplates a right to defend an insured only where the claim is

covered by the Umbrella Policy. The POLLUTION EXCLUSION is clear that the

Umbrella Policy, in its entirety, does not apply where the POLLUTION EXCLUSION

precludes coverage. See Umbrella Policy, POLLUTION EXCLUSION, Exhibit 2 to




                                            12
        Case 5:14-cv-01220-D Document 29 Filed 07/27/15 Page 13 of 15
      Case 4:18-cv-00087-BMM Document 48-4 Filed 08/02/19 Page 13 of 16



BITCO’s Motion for Summary Judgment [Doc. 25] (“It is agreed that this policy does not

apply to …”). (Emphasis added.)

       Oklahoma law provides that “[t]he duty to defend is separate from, and broader

than, the duty to indemnify, but the insurer’s obligation is not unlimited.” First Bank of

Turley v. Fid. & Deposit Ins. Co. of Maryland, 1996 OK 105, 928 P.2d 298, 303. “An

insurer has a duty to defend an insured whenever it ascertains the presence of facts that

give rise to the potential of liability under the policy.” Id. at 304 (emphasis in original).

       BITCO respectfully submits that the Ziegelgruber claims are not covered under

BITCO’s Umbrella Policy because the POLLUTION EXCLUSION applies to preclude

coverage to Marjo for the Ziegelgruber claims. No “potential of liability” under the

Umbrella Policy is present here. Therefore, BITCO has no duty to defend Marjo under

the Umbrella Policy.

                                      CONCLUSION

       A policy cannot be interpreted to extend coverage which was not intended by its

terms. BP America, Inc. v. State Auto Prop. & Cas. Ins. Co., 2005 OK 65, ¶11, 148 P.3d

832, 837. Marjo’s strained and selective construction of the Umbrella Policy would result

in coverage which was not intended by its terms. The obvious intent of the

POLLUTION EXCLUSION, when considered with the policy as a whole, is to provide

umbrella liability coverage for “property damage” resulting from pollution only when

such insurance is provided by “‘underlying insurance’ at the limits shown in the schedule

of ‘underlying insurance.’” Since “underlying insurance” for “property damage” resulting

from pollution is not shown in the schedule of “underlying insurance” to the Umbrella

                                              13
        Case 5:14-cv-01220-D Document 29 Filed 07/27/15 Page 14 of 15
      Case 4:18-cv-00087-BMM Document 48-4 Filed 08/02/19 Page 14 of 16



Policy’s Declarations page, then the POLLUTION EXCLUSION applies to exclude

additional coverage to Marjo for the Ziegelgruber claims.

      Accordingly, BITCO respectfully requests that the Court deny Marjo’s Motion for

Summary Judgment [Doc. 23] and grant BITCO summary judgment on BITCO’s own

Motion for Summary Judgment [Doc. 25], declaring:

(1)   that BITCO has no duty to defend or indemnify Marjo under the Pollution Policy

because BITCO has paid the policy’s Aggregate Limit of $1,000,000 to Marjo;

(2)   that the POLLUTION EXCLUSION applies to exclude any coverage to Marjo

under the Umbrella Policy for the Ziegelgruber claims; and

(3)   for such other and further relief that the Court deems just and appropriate.

                                         Respectfully submitted,

                                         /s/Robert N. Naifeh, Jr.
                                         Robert N. Naifeh, Jr., OBA No. 10419
                                         Sarah Lee Gossett Parrish, OBA No. 11846
                                         Derryberry & Naifeh, LLP
                                         4800 North Lincoln Boulevard
                                         Oklahoma City, OK 73105
                                         (405) 528-6569
                                         (405) 528-6462 – Facsimile
                                         rnaifeh@derryberrylaw.com
                                         slparrish@derryberrylaw.com
                                         ATTORNEYS FOR PLAINTIFF,
                                         BITCO GENERAL INSURANCE
                                         CORPORATION




                                           14
        Case 5:14-cv-01220-D Document 29 Filed 07/27/15 Page 15 of 15
      Case 4:18-cv-00087-BMM Document 48-4 Filed 08/02/19 Page 15 of 16



                            CERTIFICATE OF SERVICE

      This is to certify that on the 27th day of July 2015, a true and correct copy of the
above and foregoing document was served, via the ECF Filing Systems, on the following
counsel of record:

      David L. Kearney
      Michael E. Smith
      Tami J. Hines
      Chase Tower
      100 North Broadway, Suite 2900
      Oklahoma City, OK &3102-8865
      Telephone: (405) 553-2828
      Facsimile: (405) 553-2855
      mesmith@hallestill.com
      dkearney@hallestill.com
      thines@hallestill.com
      ATTORNEYS FOR DEFENDANT,
      MARJO OPERATION COMPANY, INC.

      J. Todd Woolery
      Jodi C. Cole
      McAfee & Taft
      A Professional Corporation
      10th Floor, Two Leadership Square
      211 North Robinson
      Oklahoma City, OK 73102-7103
      Telephone: (405) 235-9621
      Facsimile: (405) 235-0439
      todd.woolery@mcafeetaft.com
      jodi.cole@mcafeetaft.com
      ATTORNEYS FOR KIM F. ZIEGELGRUBER,
      TRUSTEE OF THE KIM FRANK ZIEGELGRUBER
      REVOCABLE TRUST DATED AUGUST 23, 2012


                                                /s/Robert N. Naifeh, Jr.




                                           15
  Case 5:14-cv-01220-D Document 29-1 Filed 07/27/15 Page 1 of 1
Case 4:18-cv-00087-BMM Document 48-4 Filed 08/02/19 Page 16 of 16
